UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2140


BIN LIN,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 16, 2011              Decided:   November 30, 2011


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Fei G. Daniel, THE DANIEL LAW GROUP, LLC, Baltimore, Maryland,
for Petitioner.    Tony West, Assistant Attorney General, Mary
Jane Candaux, Assistant Director, Michael C. Heyse, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bin Lin, a native and citizen of China, petitions for

review of an order of the Board of Immigration Appeals (Board)

denying his motion to reopen as untimely and numerically barred.

We have reviewed the administrative record and Lin’s claims and

find no abuse of discretion in the denial of relief on his

motion.      See 8 C.F.R. § 1003.2(a), (c) (2011).              We accordingly

deny   the    petition   for    review    for   the   reasons   stated    by   the

Board.       See In re: Lin (B.I.A. Sept. 13, 2010).                  We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the     materials    before    the    court   and

argument would not aid the decisional process.


                                                                PETITION DENIED




                                         2